Citation Nr: 0123285	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  00-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to March 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating action of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service connected disabilities render him 
unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability have been met.  38 U.S.C.A. §§ 
1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations that govern the granting of TDIU impose a 
high standard that must be satisfied prior to assignment of 
such a benefit by VA.  The provisions of 38 C.F.R. § 3.340(a) 
stipulate that "[t]otal disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation." 

Title 38, Code of Federal Regulations, Section 4.16(a) 
provides that total disability ratings for compensation may 
be assigned where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service connected disabilities:  
Provided (emphasis in the original),  that, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and that if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

VA will grant, on an extraschedular basis, a total rating for 
compensation purposes based on unemployability when the 
evidence shows that the appellant is precluded, by reason of 
his service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2000).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).  
In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 356 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.

The record in this case indicates that the veteran is 
currently service connected for post traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; left 
wrist fracture residuals, evaluated as 30 percent disabling; 
disfiguring scars of the nose, right nostril, right upper lip 
and middle lower lip, evaluated as 10 percent disabling; and 
for a left deviated nasal septum and left varicocele repair 
residuals, each evaluated as noncompensable.  The combined 
evaluation is 70 percent.

The veteran is a high school graduate, and he has worked in 
at least 18 different jobs since his separation from active 
duty.

The appellant is also disabled by several significant non 
service connected disorders including chronic obstructive 
pulmonary disease, congestive heart failure, and morbid 
obesity.  Gerald L. Wood, D.O., opined in September 1999, 
that these disorders alone would make it impossible for the 
veteran to do any type of useful labor.

The report of a VA PTSD examination, conducted in August 
1999, shows the veteran diagnosed with PTSD and dysthymic 
disorder secondary to PTSD.  A Global Assessment of 
Functioning (GAF) of 50 was estimated.  The examiner made 
specific comments and recommendations following the 
examination.  He stated that the veteran had PTSD with 
primary defensive strategies of active avoidance, distraction 
through activity, and self-sedation/self-soothing through 
abuse of food (and previously alcohol and drugs).  The 
examiner stated that the veteran also met the criteria for 
stable, but chronic Dysthymic Disorder, most notable for 
unremitting feelings of dread, recurrent passive suicidal 
ideation without any plan or intent, and diminished sense of 
purpose.  The examiner noted that this disorder appeared to 
be a secondary complication of PTSD.  

The examiner stated that it was clear that the veteran 
struggled for many years in the work environment with only 
fragmentary adjustment for short periods of time, until he 
was eventually able to employ some of his defensive 
strategies in such a way that he generated a self-directed 
work environment that he could tolerate and was in control 
of.  The examiner commented that medically the veteran was 
likely to have some fairly significant employment 
restrictions, however, if PTSD and associated symptoms were 
considered alone, it was expected that he might again be able 
to function in a fairly self-directed environment where he 
could limit or otherwise control his contact with others.  
"Practically speaking, (however), these types of 
environments were rather limited."  Although the veteran had 
a history that suggested a strong work ethic, in more 
traditional work settings, the examiner found that it was 
likely that he would experience increasing vigilance and 
intrusion arousal with decreased work tolerance, and 
interpersonal irritability that would interfere with his work 
adjustment.

The record indicates that the veteran has not been gainfully 
employed since August 1997 and the medical evidence shows 
that his service connected disorders prevent him from 
working.  The veteran has also reported that his disorder has 
increased in severity since his last VA examination, and he 
reports increasing PTSD symptomatology.  The Board finds that 
the appellant's testimony was credible, and that from a 
practical standpoint, PTSD, when combined with a left wrist 
disorder that precludes most physical labor, precludes 
substantially gainful employment.  Therefore, the Board 
concludes that the veteran is unable to currently able to 
secure and follow a substantially gainful occupation due to 
his service connected disabilities.  

The benefit sought on appeal is allowed.


ORDER

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is granted, subject to the laws and regulations 
governing the award of monetary benefits.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 

